Citation Nr: 1409946	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for knee pain.

2. Entitlement to service connection for back pain.

3. Entitlement to an evaluation higher than 10 percent for service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 1992 to February 1998. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2010, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims folder.  The Veteran was scheduled for a hearing before a member of the Board for February 17, 2011.  However, the Veteran failed to report for this hearing, did not offer good cause for his failure to report for this hearing, and did not request that the hearing be rescheduled.  As such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

This case was previously before the Board in August 2012 when the Board, in relevant part, denied the Veteran's claim for service connection for back pain and remanded his claims for increase for bilateral pes planus with plantar fasciitis and service connection for knee pain for additional development.  In a September 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of service connection for low back pain and remanded the claim for readjudication consistent with the terms of the memorandum decision.  The remanded claims for increase for bilateral pes planus with plantar fasciitis and service connection for knee pain have also since been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for knee and back pain and an evaluation in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis.  The Board finds that additional development is necessary prior to the adjudication of these claims. 

With regard to the Veteran's claim for increase for bilateral pes planus with plantar fasciitis, in the February 2014 appellate brief, the Veteran's representative stated that the Veteran strongly believes that his disability picture with respect to this disability has worsened since it was most recently evaluated on VA examination in September 2012.  A veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Veteran should be afforded a new examination to determine the current severity of his bilateral pes planus with plantar fasciitis disability.

The Veteran contends that he has bilateral knee and back pain due to rigorous training in service, including long road marches with heavy rucksack.

With regard to the Veteran's claim for back pain, in the September 2013 memorandum decision, the Court vacated and remand the Board's August 2012 denial of service connection to ensure that VA had complied with its duties to notify and assist the Veteran.  Specifically, the Court found that VA committed prejudicial error when the DRO who conducted the May 2010 hearing failed to suggest that the Veteran obtain and submit for review all private chiropractic treatment records as alluded to during the hearing.  It was also determined that the Board erred in its reliance on the June 2010 VA spine examination and opinion, which the Court found to be inadequate as the examiner relied on an inaccurate factual premise pertaining to the history of the claimed disability.  Accordingly, the claim must be remanded to afford the Veteran an adequate VA examination and opinion as to the nature and etiology of his claimed back pain disability and obtainment private chiropractic treatment records.

As to the Veteran's claim for knee pain, in the August 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his claimed knee pain disability.  A VA knee examination was accomplished in September 2012 when the examiner found that the Veteran has no current or past knee or lower leg condition.  In an April 2013 addendum, she reasoned that examination of the Veteran's knees, to include diagnostic imaging and strength testing, was essentially normal.  She clarified that the Veteran's normal range of motion for flexion was 115 degrees bilaterally due to his muscular thighs.  VA treatment records contained mention of bilateral knee pain, however, no specific diagnosis or objective findings were provided.  Following her consultation with an orthopedic physician on the date of the April 2013 opinion, the examiner stated that it was agreed that the Veteran has no known knee condition or diagnosis and has no service-connected condition or injury.  She stated that his subjective complaints are not substantiated by any physical findings.  Unfortunately, however, the examiner did not address the April and May 2009 private neurology notes that contain diagnostic assessment of knee arthritis.  Accordingly, it is necessary to afford the Veteran a new VA knee examination to determine whether he has a current disability of either knee related to any incident of his military service or service-connected disability.  

Also, during the May 2010 hearing, the Veteran indicated that he was receiving ongoing private treatment from the neurologist who provided diagnosis of knee arthritis.  As such records may contain objective findings pertaining to the Veteran's claimed knee disability, additional development is necessary to obtain all private neurological treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  All records requests and responses received should be documented in the claims file.

2. Contact the Veteran and request that he submit authorization necessary to enable VA to obtain private chiropractic treatment records from TLJ, D.C. dating since 2000 as alluded to during the May 2010 hearing and private neurological treatment records from Dr. JS, M.D. dating since 1998.  All records requests and responses received must be associated with the claims file.  If any records requested are not received, the Veteran and his representative must be notified of that fact and allowed a reasonable time for response in order to allow them to submit any such records for consideration.

3. Arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's bilateral pes planus with plantar fasciitis.  The Veteran's claims file, including records in Virtual VA; prior VA examination reports; pertinent VA and private treatment records; and any other information deemed pertinent; should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

Along with all of other necessary findings, the examiner should describe the nature and severity of the Veteran's functional loss of each foot due to the service-connected pes planus with plantar fasciitis, and all orthopedic and neurological manifestations of this disability.  

4. Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed knee and back disabilities.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.  All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all disabilities of the knees and back diagnosed on examination and in treatment records dating since April 2005.  The examiner MUST provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present knee or back disability was either caused OR permanently aggravated by the Veteran's service or service-connected feet disabilities.  The examiner should specifically comment on April and May 2009 diagnosis of knee arthritis in offering any opinion.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he or she is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

5. Review the VA examination reports to ensure that they are in full compliance with the remand instructions.  If not, take immediate corrective action.   

6. Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


